                             UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN
                                           OFFICE OF THE CLERK

                                              362 U.S. COURTHOUSE
                                              517 E. WISCONSIN AVE
                                              MILWAUKEE, WI 53202

STEPHEN C. DRIES                                                                              TEL: 414-297-3372
     CLERK                                                                                    FAX: 414-297-3253
                                                                                             www.wied.uscourts.gov



                                               October 9, 2019



    Brian E Klein
    Baker Marquart LLP
    777 S Figueroa St - Ste 2850
    Los Angeles, CA 90012

    Benjamin W Proctor
    United States Department of Justice (ED-WI)
    Office of the US Attorney
    517 E Wisconsin Ave - Rm 530
    Milwaukee, WI 53202

           Re:      US v Hutchins
                    Case No. 17-CR-124

    Dear Counsel:

            This letter constitutes notification of the release of exhibits currently held by our office
    for the case referenced above.

           Parties wishing to claim exhibits currently held by the court should contact the Office of
    the Clerk of Court on or prior to November 11, 2019. Exhibits not removed by this date will be
    destroyed.


                                                            Very truly yours,

                                                            STEPHEN C. DRIES
                                                            Clerk of Court


                                                             s/C. Bongel                                      By:
                                                            Deputy Clerk




              Case 2:17-cr-00124-JPS Filed 10/09/19 Page 1 of 1 Document 145
